Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art of records Hussain et al. (US 2018/0049201) and Yasukawa et al. (US 2016/0242207) does not disclose or render obvious the claims limitations including “
receiving, by a terminal device, a downlink control information sent by a network device, wherein the downlink control information comprises a resource allocation field, wherein the resource allocation field is used to indicate an allocated resource block or subcarrier resource, and the resource allocation field comprises 

    PNG
    media_image1.png
    104
    136
    media_image1.png
    Greyscale

 high-order bits and M low-order bits, wherein M is a positive integer, and 
    PNG
    media_image2.png
    46
    41
    media_image2.png
    Greyscale
 represents a quantity of resource blocks in an uplink bandwidth; and when the resource allocation field is used to indicate the allocated resource block, the

    PNG
    media_image1.png
    104
    136
    media_image1.png
    Greyscale
high-order bits indicate a narrowband index, L bit states in bit states of the M low- order bits are used to indicate an allocation of the resource blocks in a narrowband, the quantity of the resource blocks indicated by each of the L bit states is greater than or equal to 1, and the resource allocation field indicates the allocated resource block by using one of the L bit states, | wherein L is a positive integer; and when the resource allocation field is used to indicate the allocated subcarrier resource, K bit states in bit states of the M bits are used to indicate an allocation of subcarrier resources, a quantity of subcarriers indicated by each of the K bit states is less than 12, and the resource allocation field indicates the allocated subcarrier resource by using one of the K bit states, wherein K is a positive integer, wherein the L and the K are different values of the bit states; and determining, by the terminal device based on the different values of the bit states included in the resource allocation field, whether the resource block or the subcarrier resource is allocated”. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462